UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 November 25, 2013 Date of Report (Date of Earliest Event Reported) UNI-PIXEL, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) DELAWARE 75-2926437 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8708 Technology Forest Place, Suite100 The Woodlands, Texas 77381 (Address of Principal Executive Offices) (281) 825-4500 (Issuer’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01.OTHER EVENTS. On November 25, 2013, the Company issued a press release announcing that it has been the subject of negative speculation concerning the validity of its innovations and partnerships.While, as a general policy, the Company avoids commenting on market speculation, it reiterates that it has executed preferred price and capacity license agreements with its PC OEM and ecosystem partners.The Company has not disclosed detailed terms of these agreements to the public because they contain specific confidentiality provisions and non-disclosure obligations.As previously announced on November 22, 2013, the Company intends to fully cooperate with the investigation of the United States Securities Exchange Commission (“SEC”), and will produce these agreements and certain related documents to the SEC. The press release is included as Exhibit99.1 to this Current Report on Form 8-K, incorporated by reference herein, and the description of the press release is qualified in its entirety by reference to such Exhibit. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits Exhibit Number Description Press Release dated November 25, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: November 26, 2013 By: /s/ Reed Killion Name: Reed Killion Title: Chief Executive Officer EXHIBIT INDEX Exhibit Number Description Press Release dated November 25, 2013.
